DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicants arguments filed 05/03/2021 with respect to the rejection of claims 1 and 19 in view of Walsh, Endou, and Walsh ‘235 have been fully considered but they are not persuasive. Specifically, it is argued that Walsh ‘235 does not disclose “folding a sealed margin of the web of a bag material.” However, The Office respectfully disagrees. As demonstrated below in the rejection of claims 1 and 19, Walsh’235 teaches forming a hem by folding the sealed margin into face-to-face contact with a surface of the tubular web as shown in Fig 2, #8 illustrating the formation of a longitudinally extending seam. Fig 2, #41 and #41A illustrates a compression roller for forming a hem from said extending seam {#8}. See further ¶ [0033] and [0034]. Therefore, it is deemed that Walsh ‘235 teaches the claimed elements of claims 1 and 19 in dispute.
Applicant’s arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant is directed to the rejection of claims 8 and 15 below for further consideration.
Applicant’s arguments with respect to claims 3, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 18-19, 21-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 2017/0015079 A1), in view of Endou (US 2014/0045666 A1), and in further view of Walsh (US 2014/0128235 A1), herein after referred to as Walsh’235.

Regarding claim 1, Walsh teaches a method of forming attached blanks, the method comprising: 
moving a blank (See Fig 11, #10) in a machine direction (See Fig 11, #M) on a blank conveyor (See Fig 11, #209); 
forming a tubular web (See Fig 11, #101. See further ¶ [0039]), the forming the tubular web comprising at least partially sealing at least a portion of the web together to form a sealed margin of the tubular web (See Fig 11 illustrating that the web {#101} is partially sealed at seal areas {#130} to form a tubular bag series {#125}. See further ¶ [0039]); 
forming a liner by separating the tubular web (See Fig 11 illustrating that the liners are formed by separating the bags at bag portions {#3'}. See further ¶ [0026], ¶ [0036], and ¶ [0049]); 
forming an attached blank by attaching the liner to the blank (See at least ¶ [0048] describing that the liners {bags, #3'} are attached to the cartons {#10}); and 
moving the attached blank in the machine direction on the blank conveyor (See Figs 11 and 14 illustrating that the attached blanks are moved in the machine direction {#M} on the blank conveyor {#209/#211}).
	Walsh does not specifically teach moving a first and second web of material in the machine direction, the forming the tubular web comprising at least partially sealing at least a portion of the first web and the second web together to form a sealed margin of the tubular web; forming a hem by folding the sealed margin into face-to-face contact with a surface of the tubular web; or forming a liner by cutting the tubular web (emphasis added).
(See Fig 3, #P. See further ¶ [0132]) while moving a first web of material and a second web of material (See Fig 3 illustrating the first {upper} and second {lower} webs of material. See further ¶ [0124] – [0125]) in the machine direction, the forming the tubular web comprising at least partially sealing at least a portion of the first web and the second web together to form a sealed margin of the tubular web (See at least Fig 3 illustrating that upper and lower webs of film {F} sealed at both lateral edges by sealing units {#171}. See further at least ¶ [0130] – [0132]. wherein the sealed webs are cut by a cutting mechanism {#190}. See further ¶ [0130] and [0132]); and
forming a liner (Fig 3, #P) by cutting the tubular web (See Fig 3 and at least ¶ [0132] describing that the sealed tubular web is separated into discrete pouch containers {#P} via a cutting mechanism {#190});
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh to incorporate the teachings of Endou to include forming the tubular web from a first sheet and a second sheet in lieu of using a single folded-over web (as taught by Walsh), as having two separate sheets of material supplied would prevent tension fluctuations of the web of film and enable precise setting of initial conditions, as described by Endou in ¶ [0022]. Further, both Walsh and Endou form a tubular bag from a web of material, and one of ordinary skill in the art could have substituted one known element for another, with the results of the substitution being predictable: namely, the splitting of the single web of material (Fig 11, #220 of Walsh) into two pieces which are then partially sealed at the margins to create a liner. Further, it would have been obvious to one of ordinary skill in the art to include a cutting mechanism (Endou Fig 3, #190) into the apparatus of Walsh for separating the 
	However, neither Walsh nor Endou expressly teach forming a hem by folding the sealed margin into face-to-face contact with a surface of the tubular web.
	Walsh’235 teaches forming a hem by folding the sealed margin into face-to-face contact with a surface of the tubular web (See Fig 2, #8 illustrating the formation of a longitudinally extending seam. Fig 2, #41 and #41A illustrating a compression roller for forming a hem from said extending seam {#8}. See further ¶ [0033] and [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh as modified by Endou to incorporate the teachings of Walsh’235 to include forming a hem with the motivation of providing a method for controlling the “tightness” of the folded bag thus allowing for a degree of control on the ease of opening the bags, as described by Walsh’235 in ¶ [0033] – [0034].

Regarding claim 3, Walsh and Endou above does not expressly teach forming the hem comprises gluing the sealed margin to the surface of the tubular web.
	Walsh’235 teaches forming the hem comprises gluing the sealed margin to the surface of the tubular web (See at least ¶ [0033] that describes, "As further will be understood by those skilled in the art, additional seaming systems or apparatus also can be used, for example, such seams can be formed by adhesive applicators or other seaming mechanisms." Therefore, the hemming will involve the gluing of the sealed margins to the tubular web surface).


Regarding claim 4, Walsh above does not expressly teach wherein the sealed margin is a first sealed margin, and the forming the tubular web further comprises at least partially sealing at least a portion of the first web and the second web together to form a second sealed margin.
Endou teaches wherein the sealed margin is a first sealed margin, and the forming the tubular web further comprises at least partially sealing at least a portion of the first web and the second web together to form a second sealed margin (See at least Fig 3 illustrating sealing units {#171} that seal both lateral edges of the web {F}. See further ¶ [0130] and [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh to incorporate the teachings of Endou to include forming the tubular web from a first sheet and a second sheet in lieu of using a single folded-over web (as taught by Walsh), as having two separate sheets of material supplied would prevent tension fluctuations of the web of film and enable precise setting of initial conditions, as described by Endou in ¶ [0022]. Further, both Walsh and Endou form a tubular bag from a web of material, and one of ordinary skill in the art could have substituted one known element for another, with the results of the substitution being predictable: namely, the splitting of the single web of material (Fig 11, #220 of Walsh) into two pieces which are then partially sealed at the margins to create a liner. Further, it would have been obvious to one of ordinary skill in the art to 

Regarding claim 18, Walsh further teaches wherein the attaching the liner to the blank comprises engaging the liner and the blank between a pair of nip rollers as the blank and the liner move in the machine direction after the cutting the tubular web (See at least ¶ [0048] and Fig 11 illustrating a compression nip roller {#217} for attaching the liner to the carton).

Regarding claim 19, Walsh teaches a system for forming attached blanks, the system comprising: 
a blank conveyor (See Fig 11, #209) moving a blank (See Fig 11, #10) in a machine direction (See Fig 11, #M) to an attachment station (See Fig 11, #262); 
a liner-forming assembly (See Fig 11, #101) moving a web (Fig 11, #220) in the machine direction, the liner-forming assembly comprising: 
a sealing station forming a tubular web (See Fig 12 illustrating that the web {#101} is partially sealed at seal areas {#130} to form a tubular bag series {#125}), 
an attachment station (See Fig 11, #262) receiving the liner (See Fig 11, #3) and the blank and attaching the liner to the blank to form an attached blank (See Fig 11, illustrating that the bag {liner, #3} is attached to the carton blank {#10}), the blank conveyor moving the attached blank in the machine direction (See Fig 11, illustrating that the conveyor moves the formed blank in a machine direction {#M}. See further ¶ [0026], [0036], [0039]-[0049]).
and second web, the sealing station comprising a sealer that at least partially engages the first web and the second web to at least partially seal at least a portion of the first web and the second web together to form a sealed margin of the tubular web; 
a folding station forming a hem in the tubular web by folding the sealed margin into face-to-face contact with a surface of the tubular web;
a cutting station that receives the tubular web and comprises cutting features cutting the tubular web to form a liner.
	Endou teaches a sealing station forming the first web and the second web into a tubular web (See at least Fig 3 illustrating an upper and lower webs {F} corresponding to the first and second webs being sealed together to form a tubular web), the sealing station comprising a sealer that at least partially engages the first web and the second web to at least partially seal at least a portion of the first web and the second web together to form a sealed margin of the tubular web (See at least Fig 3, #171 illustrating sealers for sealing the first and second webs together to form a tubular web);
a cutting station that receives the tubular web and comprises cutting features cutting the tubular web to form a liner (See Fig 3, #190 illustrating a cutting mechanism for cutting the tubular web. See further ¶ [0130] and [0132]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh to incorporate the teachings of Endou to include forming the tubular web from a first sheet and a second sheet in lieu of using a single folded-over web (as taught by Walsh), as having two separate sheets of material supplied would prevent tension fluctuations of the web of film and enable precise setting of initial conditions, as 
However, neither Walsh nor Endou expressly teach a folding station forming a hem in the tubular web by folding the sealed margin into face-to-face contact with a surface of the tubular web.
	Walsh’235 teaches a folding station forming a hem in the tubular web by folding the sealed margin into face-to-face contact with a surface of the tubular web (See Fig 2, #8 illustrating the formation of a longitudinally extending seam. Fig 2, #41 and #41A illustrating a compression roller for forming a hem from said extending seam {#8}. See further ¶ [0033] and [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh as modified by Endou to incorporate the teachings of Walsh’235 to include forming a hem with the motivation of providing a method for controlling the “tightness” of the folded bag thus allowing for a degree of control on the ease of opening the bags, as described by Walsh’235 in ¶ [0033] – [0034].

Regarding claim 21, Walsh and Endou above does not expressly teach wherein the folding station comprises a glue applicator that glues the sealed margin to the surface of the tubular web.
	Walsh’235 teaches wherein the folding station comprises a glue applicator that glues the sealed margin to the surface of the tubular web (See at least ¶ [0033] that describes, "As further will be understood by those skilled in the art, additional seaming systems or apparatus also can be used, for example, such seams can be formed by adhesive applicators or other seaming mechanisms." Therefore, the hemming will involve the gluing of the sealed margins to the tubular web surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh and Endou to incorporate the teachings of Walsh’235 to include forming a hem with the motivation of providing a method for controlling the “tightness” of the folded bag. This would, in turn, allow for a degree of control on the ease of opening the bags, as described by Walsh’235 in ¶ [0033] – [0034].

Regarding claim 22, Walsh above does not expressly teach wherein the sealed margin is a first sealed margin, the sealer is a first sealer, and the sealing station further comprises a second sealer that at least partially engages the first web and the second web to at least partially seal at least a portion of the first web and the second web together to form a second sealed margin.
Endou teaches wherein the sealed margin is a first sealed margin, the sealer is a first sealer, and the sealing station further comprises a second sealer that at least partially engages the first web and the second web to at least partially seal at least a portion of the first web and the (See at least Fig 3 illustrating sealing units {#171} that seal both lateral edges of the web {F}. See further ¶ [0130] and [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh to incorporate the teachings of Endou to include forming the tubular web from a first sheet and a second sheet in lieu of using a single folded-over web (as taught by Walsh), as having two separate sheets of material supplied would prevent tension fluctuations of the web of film and enable precise setting of initial conditions, as described by Endou in ¶ [0022]. Further, both Walsh and Endou form a tubular bag from a web of material, and one of ordinary skill in the art could have substituted one known element for another, with the results of the substitution being predictable: namely, the splitting of the single web of material (Fig 11, #220 of Walsh) into two pieces which are then partially sealed at the margins to create a liner. Further, it would have been obvious to one of ordinary skill in the art to include a cutting mechanism (Endou Fig 3, #190) into the apparatus of Walsh for separating the formed liners, as it would ensure that the liners are cleanly cut and would reduce the chances of non-separation of the formed liners.

Regarding claim 35, Walsh further teaches wherein the attachment station comprises a pair of nip rollers engaging the liner and the blank therebetween as the blank and the liner move in the machine direction, the pair of nip rollers being downstream from the cutting station (See at least ¶ [0048] and Fig 11 illustrating a compression nip roller {#217} for attaching the liner to the carton).

Claims 8-17 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh, in view of Endou, in further view of Walsh’235, and in further view of Yanagisawa (US 2018/0339480 A1).

EXAMINER’S NOTE: acknowledgement is made to the foreign priority of Yanagisawa with a date of May 29, 2017.

Regarding claim 8, Walsh, Endou, and Walsh’235 above do not expressly teach wherein forming the liner comprises moving the tubular web through a knife assembly, the cutting the tubular web comprises actuating the knife assembly, and the knife assembly is mounted on an adjustable rack.
	Yanagisawa teaches wherein forming the liner comprises moving the tubular web through a knife assembly (See Fig 7, #8 for a knife assembly for cutting a web), the cutting the tubular web comprises actuating the knife assembly, and the knife assembly is mounted on an adjustable rack (See at least [0072] describing that the knife assembly is mounted on an adjustable rack and pinion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072]. One of ordinary skill in the art would further recognize the benefit of including the knife assembly of Yanagisawa directly 

Regarding claim 9, Walsh, Endou, and Walsh’235 above do not expressly teach positioning the knife assembly on the adjustable rack in a direction that is parallel to the tubular web to set a height of the liner.
	Yanagisawa teaches positioning the knife assembly on the adjustable rack in a direction that is parallel to the tubular web to set a height of the liner (See Fig 7 illustrating that the knife assembly is mounted in a direction parallel to the tubular web).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 10, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the adjustable rack comprises a grooved top, the knife assembly comprises a pinion that engages the grooved top, and an interaction between the pinion and the grooved top facilitates adjustment of the position of the knife assembly in the machine direction.
	Yanagisawa teaches wherein the adjustable rack comprises a grooved top, the knife assembly comprises a pinion that engages the grooved top, and an interaction between the pinion and the grooved top facilitates adjustment of the position of the knife assembly in the machine (See at least ¶ [0072] describing that the knife assembly is adjustable via a rack and pinion system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 11, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the adjustable rack is a first adjustable rack, the knife is mounted on the first adjustable rack via a first pinion and on a second adjustable rack via a second pinion, the first pinion engages a first grooved top of the first adjustable rack and the second pinion engages a second grooved top of the second adjustable rack.
	Yanagisawa teaches wherein the adjustable rack is a first adjustable rack, the knife is mounted on the first adjustable rack via a first pinion and on a second adjustable rack via a second pinion, the first pinion engages a first grooved top of the first adjustable rack and the second pinion engages a second grooved top of the second adjustable rack (See at least ¶ [0072] that describes that the knife assembly is mounted on "a rack and a pinion similar to those of the transverse sealing device 4." Fig 7 illustrates that two rack and pinion systems, one on either side of the web, is used. Therefore, the knife assembly would also utilize a first and second rack and pinion system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to 

Regarding claim 12, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly comprises a guillotine-style sheeter.
	Yanagisawa teaches wherein the knife assembly comprises a guillotine-style sheeter (See Fig 7, #81/#82 illustrating the knives as guillotine-style cutters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 13, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly comprises an first knife blade and a second knife blade, the cutting the tubular web comprising moving the tubular web between the first knife blade and the second knife blade and moving a first edge of the first knife blade past a second edge of the second knife blade to cut the tubular web between the first knife blade and the second knife blade.
	Yanagisawa teaches wherein the knife assembly comprises an first knife blade and a second knife blade, the cutting the tubular web comprising moving the tubular web between the first knife blade and the second knife blade and moving a first edge of the first knife blade past a second edge of the second knife blade to cut the tubular web between the first knife blade and the (See at least Fig 7 illustrating that a first knife blade {#81} and a second knife blade {#82} cut the tubular web).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 14, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the first knife blade is an upper knife blade positioned above the tubular web, and the second knife blade is a base knife blade positioned below the tubular web.
	Yanagisawa teaches wherein the first knife blade is an upper knife blade positioned above the tubular web, and the second knife blade is a base knife blade positioned below the tubular web (See Fig 7 illustrating first knife {#81} in an upper position above the web, and a second knife blade {#82} in a lower position below the web).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 15, Walsh further teaches wherein the attaching the liner to the blank comprises engaging the liner and the blank between a pair of nip rollers as the blank and the liner (See Fig 11, #217 illustrating a nip roller for attaching the liner to the blank), the pair of nip rollers is spaced from the knife assembly by a distance that is less than or equal to a height of the liner (As demonstrated in the rejection of claim 8 above, Walsh as modified by Yanagisawa teaches a knife assembly upstream of the nip rollers).

Regarding claim 16, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly is movable on the adjustable rack toward and away from the pair of nip rollers to adjust the height of the liner.
	Yanagisawa teaches wherein the knife assembly is movable on the adjustable rack toward and away from the pair of nip rollers to adjust the height of the liner (See at least ¶ [0072] describing that the position of the knife assembly is adjustable through the adjustment of the rack. Therefore, the height of the liner would change when the rack is adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 17, Walsh further teaches moving the tubular web on a liner guide that is disposed downstream from the knife assembly, the liner guide supporting the liner after the cutting the tubular web (See Figs 11 and 14 illustrating that the web is supported as it is attached to the carton), wherein the liner guide is positioned above the blank and the blank conveyor (See Fig 14).

Regarding claim 25, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the cutting features of the cutting station comprise a knife assembly receiving the tubular web, wherein the knife assembly is mounted on an adjustable rack, and the knife assembly is operable to cut the tubular web to form the liner.
	Yanagisawa teaches wherein the cutting features of the cutting station comprise a knife assembly receiving the tubular web (See Fig 7, #8 for a knife assembly for cutting a web), wherein the knife assembly is mounted on an adjustable rack, and the knife assembly is operable to cut the tubular web to form the liner (See at least [0072] describing that the knife assembly is mounted on an adjustable rack and pinion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072]. One of ordinary skill in the art would further recognize the benefit of including the knife assembly of Yanagisawa directly upstream of the rollers of Walsh (Fig 11, #227/229) in order to separate the formed liners while still allowing the rollers of Walsh to apply the separated liners to respective blanks.

Regarding claim 26, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly is positionable on the adjustable rack in a direction that is parallel to the tubular web for setting a height of the liner.
(See Fig 7 illustrating that the knife assembly is mounted in a direction parallel to the tubular web).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 27, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the adjustable rack comprises a grooved top, the knife assembly comprises a pinion that engages the grooved top, and an interaction between the pinion and the grooved top facilitates adjustment of the position of the knife assembly in the machine direction.
	Yanagisawa teaches wherein the adjustable rack comprises a grooved top, the knife assembly comprises a pinion that engages the grooved top, and an interaction between the pinion and the grooved top facilitates adjustment of the position of the knife assembly in the machine direction (See at least ¶ [0072] describing that the knife assembly is adjustable via a rack and pinion system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 28, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the adjustable rack is a first adjustable rack, the knife is mounted on the first adjustable rack via a first pinion and on a second adjustable rack via a second pinion, the first pinion engages a first grooved top of the first adjustable rack and the second pinion engages a second grooved top of the second adjustable.
	Yanagisawa teaches wherein the adjustable rack is a first adjustable rack, the knife is mounted on the first adjustable rack via a first pinion and on a second adjustable rack via a second pinion, the first pinion engages a first grooved top of the first adjustable rack and the second pinion engages a second grooved top of the second adjustable rack (See at least ¶ [0072] that describes that the knife assembly is mounted on "a rack and a pinion similar to those of the transverse sealing device 4." Fig 7 illustrates that two rack and pinion systems, one on either side of the web, is used. Therefore, the knife assembly would also utilize a first and second rack and pinion system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 29, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly comprises a guillotine-style sheeter.
(See Fig 7, #81/#82 illustrating the knives as guillotine-style cutters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 30, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly comprises a first knife blade having a first edge and a second knife blade having a second edge, the first edge being movable toward the second edge for cutting the tubular web between the first knife blade and the second knife blade.
	Yanagisawa teaches wherein the knife assembly comprises a first knife blade having a first edge and a second knife blade having a second edge, the first edge being movable toward the second edge for cutting the tubular web between the first knife blade and the second knife blade (See at least Fig 7 illustrating that a first knife blade {#81} and a second knife blade {#82} cut the tubular web).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 31, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the first knife blade is an upper knife blade positioned above the tubular web, and the second knife blade is a base knife blade positioned below the tubular web.
	Yanagisawa teaches wherein the first knife blade is an upper knife blade positioned above the tubular web, and the second knife blade is a base knife blade positioned below the tubular web (See Fig 7 illustrating first knife {#81} in an upper position above the web, and a second knife blade {#82} in a lower position below the web).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 32, Walsh further teaches wherein the attachment station comprises a pair of nip rollers engaging the liner and the blank therebetween as the blank and the liner move in the machine direction (See Fig 11, #217 illustrating a nip roller for attaching the liner to the blank), the pair of nip rollers is spaced from the knife assembly by a distance that is less than or equal to a height of the liner (As demonstrated in the rejection of claim 25 above, Walsh as modified by Yanagisawa teaches a knife assembly upstream of the nip rollers).

Regarding claim 33, Walsh, Walsh, Endou, and Walsh’235 above do not expressly teach wherein the knife assembly is movable on the adjustable rack toward and away from the pair of nip rollers to adjust the height of the liner.
(See at least ¶ [0072] describing that the position of the knife assembly is adjustable through the adjustment of the rack. Therefore, the height of the liner would change when the rack is adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Walsh, as modified by Endou, and Walsh’235 to incorporate the teachings of Yanagisawa to include a knife assembly on an adjustable rack with the motivation of providing a method for adjusting the position of the knife assembly to adjust the cut of the film, as described by Yanagisawa in ¶ [0072].

Regarding claim 34, Walsh further teaches a liner guide extending between the knife assembly and the attachment station, the liner guide supporting the liner downstream from the knife assembly (See Figs 11 and 14 illustrating that the web is supported as it is attached to the carton), wherein the liner guide is positioned above the blank and the blank conveyor (See Fig 14).

Allowable Subject Matter
Claims 5-7 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731